Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 2/1/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-30 are allowed.

Reason for Allowance
The present invention is directed to a method for multiple semi-persistent scheduled transmission control by a single downlink control information.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, from the base station, an indication within a downlink control information message that identifies both the first configuration and the second configuration and indicates that one or more parameters of at least one of the first configuration for the first set of SPS transmissions and the second configuration for the second set of SPS transmissions are to be updated;

communicating with the base station via the first set of SPS transmissions using the first configuration and via the second set of SPS transmissions using the second configuration, wherein at least one of the first configuration or the second configuration is adjusted in accordance with the indication.
The closest prior art:
Tushar (US 20170208612 A1) discloses a method of multi-level semi-persistent scheduled (SPS) transmissions in wireless networks (Fig 1-16).
Kwon (US 20180048994 A1) discloses a method of for configures a plurality of Semi-Persistent Scheduling (SPS) for user devices (Fig 1-18).
Moulsley (US 20140105164 A1) discloses a scheme for transmission of control channel information in a compact form intended to support SPS (Semi-Persistent Scheduling) in a wireless communication system.

All the prior art disclose conventional method for multiple semi-persistent scheduled transmission control by a single downlink control information, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473